Citation Nr: 1116406	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for enlarged prostate.

3.  Entitlement to service connection for bilateral upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2006 rating decision of the VA Regional Office in Nashville, Tennessee that, among other things, denied service connection for skin rash, rhinitis, enlarged prostate and bilateral hand neuropathy.

During the pendency of the appeal, service connection for skin rash was granted by RO rating decision in April 2010.  This is the full grant of that benefit sought on appeal and it is no longer for appellate consideration.

The case was remanded by Board decision in January 2009.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board observes that in the substantive appeal received in May 2007, the Veteran requested a Board hearing at the local VA office before a Member of the Board.  The RO wrote a letter to him in June 2007 advising him of his alternatives in this regard, to include a videoconference hearing, and requesting that he respond as to what type of hearing he desired.  Subsequently received in June 2007 was a letter from the Veteran indicating that he wanted a videoconference hearing.  In a letter to the Veteran dated in August 2007, the RO advised the appellant that a videoconference hearing had been scheduled for October 12, 2007.  At the bottom of the first page of the letter, the RO highlighted that "If you want to accept this hearing, you must notify us by signing the attached form and returning it to us in the enclosed envelope.  If we do not receive your response by Friday, October 12, 2007, we will cancel this hearing and keep you on the hearing schedule for a future visit by a Board Member." [Italics ours].

The record does not indicate that the Veteran responded to the August 2007 communication.  A notation was recorded on the record August 2007 letter that he was a "no show" for the October 12, 2007 hearing.  The record does not reflect that the appellant was subsequently scheduled for a hearing at the RO before a Board Member when a response was not received by October 12, 2007, as stipulated in the August 2007 correspondence.  

The Board notes that there was no necessity for either the Veteran or his representative to request that a hearing be rescheduled because the RO had already affirmatively informed the appellant that he would be scheduled for Travel Board hearing at a later date.  It does not appear that this was done.  This must be addressed prior to further consideration and adjudication of the claims on appeal.  The Veteran should therefore be scheduled for a Travel Board hearing. See 38 U.S.C.A. § 7107 (West 2002 & West 2010); 38 C.F.R. §§ 20.703, 20.704 (2010).  

Additionally, in the Informal Hearing Presentation dated in April 2011, the Representative notes, among other things, that the Veteran reports that he receives ongoing treatment relating to his prostate condition and that such VA records may be probative as to the nature and etiology of that disorder.  It is requested that these records be secured.  

The Board observes that the Veteran was receiving VA outpatient treatment and that the most recent records date through June 16, 2006.  As there is constructive notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient records dating from June 17, 2009 should be requested and associated with the claims folder

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Travel Board hearing at the agency of original jurisdiction.

2.  Retrieve VA outpatient clinical records dating from June 17, 2006 through the present and associate with the claims folder.

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


